Citation Nr: 1142908	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  11-20 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for residuals of an ear infection.  

2.  Whether new and material evidence has been received sufficient to reopen a claim for service connection for bilateral hearing loss, to include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION


The Veteran served on active duty from August 1951 to August 1955.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2011 decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota denied the Veteran's claims seeking service connection for bilateral hearing loss and residuals of an ear infection because the additional evidence received was not new and material.  

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claims.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) & VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence sufficient to reopen the previously denied claims for service connection for bilateral hearing loss and for residuals of an ear infection has been received.  Accordingly, the Board is granting this portion of the Veteran's appeal.  

The underlying de novo claims for service connection for bilateral hearing loss and residuals of an ear infection are addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed November 1995 rating decision continued a previous denial of service connection for residuals of an ear infection on the basis that the evidence did not show that such condition was incurred in, or caused by, military service or had existed continuously since separation therefrom.  

2.  The evidence received since the November 1995 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of an ear infection and raises a reasonable possibility of substantiating that claim.  

3.  An unappealed September 2004 rating decision denied service connection for bilateral hearing loss on the basis that the evidence did not show that such condition was incurred in, or caused by, military service or had existed continuously since separation therefrom.  

4.  The evidence received since the September 2004 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The November 1995 rating decision which confirmed a previous denial of service connection for residuals of an ear infection is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).  

2.  The evidence received subsequent to the November 1995 rating decision is new and material, and the claim for service connection for residuals of an ear infection is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2011).  

3.  The September 2004 rating decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).  

4.  The evidence received subsequent to the September 2004 rating decision is new and material, and the claim for service connection for bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claims for service connection for bilateral hearing loss and for residuals of an ear infection.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claims-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him.  The Board is granting the new and material aspect of the Veteran's appeal in full.  Thus, the Board concludes that the notice requirements as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claims to Reopen

The Board observes that the Veteran's claim seeking service connection for ear infection residuals was previously considered and denied in the November 1995 rating decision, and his claim seeking service connection for bilateral hearing loss was previously considered and denied in the September 2004 rating decision.  The Veteran was notified of these decisions and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §20.1103.  

In February 2011, the Veteran essentially requested that his claims for service connection for bilateral hearing loss and residuals of an ear infection be reopened.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen that have been filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this regard, using these guidelines, the Board finds that the Veteran has submitted new and material evidence.  Accordingly, the claims for service connection for bilateral hearing loss and ear infection residuals will be reopened.  

      A.  Residuals of an Ear Infection

The Veteran claims that he developed a fungal infection in his ears during service and has continued to experience lingering residuals of this fungal infection since his separation from service.  

As previously discussed above, the Veteran's claim for residuals of an ear infection was previously considered and denied in the November 1995 rating decision.  The evidence of record at the time of the November 1995 rating decision includes the Veteran's DD form 214 and his service treatment records; VA progress notes dated from February 1991 to October 1991; a VA examination report dated in October 1991; VA progress notes dated from November 1994 to October 1995; and the Veteran's own lay assertions.  

The Veteran's service treatment records are clear for any complaints of ear trouble, but during his August 1955 separation examination, the Veteran did report a positive history for ear, nose or throat trouble in his medical history report.  

During the October 1991 VA examination, the examiner observed that the Veteran's ear canals were clear for any obstruction or abnormalities, and described the Veteran's ear drums as normal in appearance and position.  VA progress notes dated from November 1994 to October 1995 reflect that the Veteran was seen at the VA medical center (VAMC) in Fort Meade, South Dakota for a variety of health reasons.  During the October 1995 treatment visit, the treatment provider conducted an otoscopic evaluation of the Veteran and described his ear canals as slightly red but otherwise fine.  He further assessed him with a possible diagnosis of "s/p (status post) fungal infec[tion] of ears?"  

The evidence associated with the claims file subsequent to the November 1995 rating decision includes, but is not limited to, VA treatment records dated from September 2003 to March 2004; the July 2004 VA examination report; a VA Audiology treatment note dated in January 2011; a February 2011 statement submitted by the Veteran's son L.J.; private treatment records dated in February 2011 and March 2011; VA treatment records dated from April 2011 to June 2011; and the Veteran's own lay assertions.  

During the July 2004 VA examination, the Veteran discussed his in-service experiences and stated that he began experiencing soreness and discomfort in his ears after swimming in the water while stationed in Taiwan.  According to the Veteran, since this in-service occurrence, his ears have become extremely sore and sensitive, and he has continued to experience recurrent fungal trouble in his ears since his period of active duty.  

In a statement date stamped as having been received in March 2011, the Veteran described his in-service experiences and reasserted that his current ear condition arose during service after he swam in the water while stationed in Taiwan.  In the February 2011 statement, the Veteran's son, L.J., commented that for as long as he could remember, his father had always inserted cotton in his ears whenever he was outdoors.  According to L.J., when he asked his father the reasoning behind this, his father explained that he began developing ear problems after an in-service swimming experience in Taiwan, and as a result, he now has to place cotton in his ears to avoid developing an earache from the wind draft.  L.J. also contends that his father reported to have experienced continual problems with his ears since service.  

Given the nature of the Veteran's condition, the Board finds that the Veteran is competent to report that he began to experience pain and discomfort in his ears in service and has continued to experience these problems since his separation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

Furthermore, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's lay assertions should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade v. Shinseki, 24 Vet. App. 110 (201).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the November 1995 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final November 1995 rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  

The majority of this additional evidence is certainly new, in that it was not previously of record.  In particular, the Board finds the July 2004 VA examination report as well as the February and March 2011 statements submitted by the Veteran and his son, to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  During the July 2004 VA examination, as well as in his March 2011 statement, the Veteran described his in-service experiences and essentially stated that he has continued to experience fungal trouble and lingering ear infection residuals since his period of active service.  In the February 2011 statement, the Veteran's son discussed how the Veteran has dealt with, and attempted to prevent, the recurrence of his earaches and the residuals resulting therefrom.  He further indicated that the Veteran had reported to experience continuing problems with lingering ear infections residuals since service.  These lay assertions regarding the details surrounding the Veteran's in-service experience as well as his ongoing symptoms, were not of record at the time of the November 1995 rating decision.  

The Board finds the Veteran competent and credible with respect to these assertions, and his lay assertions relate to an unestablished fact necessary to substantiate the claim.  Therefore, the Board finds that new and material evidence has been received sufficient to reopen the previously denied claim for service connection for residuals of ear infection.  The claim to reopen the issue of entitlement to service connection for residuals of ear infection, is therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  

      B.  Bilateral Hearing Loss 

The Veteran contends that he developed bilateral hearing loss due to exposure to acoustic trauma while serving in the military.  As noted above, the Veteran's claim for bilateral hearing loss was previously considered and denied in the September 2004 rating decision.  The evidence of record at the time of the September 2004 rating decision included the Veteran's DD Form 214 and his service treatment records; VA progress notes dated from February 1991 to October 1991; a VA examination report dated in October 1991; VA progress notes dated from March 1995 to October 1995; VA treatment records dated from September 2003 to March 2004; the July 2004 VA audiological examination; and the Veteran's own lay assertions.  

During his July 2004 VA examination, the Veteran reported to first notice difficulty hearing several years after service.  He provided his military history and explained that he was exposed to extreme noise levels while serving as a combat veteran in the Korean War.  He further reported that his military occupational specialty (MOS) was that of "torpedoman" and this position involved working with gunnery equipment.  The Veteran also added that he was never provided with any form of hearing protection during this time.  Based on his discussion with, and audiological evaluation of the Veteran, the examiner diagnosed the Veteran with "normal hearing sloping to a moderate sensorineural hearing loss in each ear" and determined that the Veteran's current hearing disability is less than likely related to his military service.  

In the September 2004 rating decision, the RO denied the Veteran's claim and concluded that the evidence did not show that the Veteran's hearing loss was either incurred in, or causally or etiologically related to his military service.  

The evidence associated with the claims file subsequent to the September 2004 rating decision includes, but is not limited to a January 2011 VA Audiology follow-up note; a February 2011 statement submitted by the Veteran's son L.J.; private audiological records dated in February 2011 and March 2011; VA treatment records dated from April 2011 to June 2011; and the Veteran's own lay assertions.  

In the February 2011 statement, the Veteran's son L.J. described witnessing his father's impaired hearing firsthand.  He further maintains that his father has reported to experience difficulty hearing since serving in the military.  In addition, the Veteran also submitted a statement wherein he recounted his in-service exposure to gunnery noise and the firing of weapons while serving in Korea.  According to the Veteran, his hearing was damaged as a result of this exposure.  See Statement of Veteran, date stamped as received in March 2011.  

February 2011 and March 2011 private audiological records reflect an increase in the severity of the Veteran's hearing loss since the July 2004 VA examination.  

Given the nature of the Veteran's condition, the Board finds that the Veteran is competent to report that he began to experience auditory problems in service and has continued to experience these problems since his separation.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  Justus v. Principi, 3 Vet. App. 510 (1992).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the September 2004 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final September 2004 rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  

The majority of this additional evidence is certainly new, in that it was not previously of record.  In particular, the Board finds the February 2011 and March 2011 statements submitted by the Veteran and his son, to be new and material evidence within the provisions of 38 C.F.R. § 3.156.  In his March 2011 statement, the Veteran described his exposure to acoustic trauma while serving in Korea and stated that the damage to his ears and subsequent hearing loss arose as a result of this exposure.  In the February 2011 statement, the Veteran's son discussed his own reflections and observations of the Veteran's hearing loss and added that the Veteran had reportedly experienced difficulty hearing since service.  These lay assertions discussing the Veteran's in-service exposure to extreme noise levels as well as his ongoing symptoms, were not of record at the time of the September 2004 rating decision.  

The Board finds the Veteran competent and credible with respect to these assertions, and his lay assertions relate to an unestablished fact necessary to substantiate the claim.  Further, as its credibility is presumed, the record raises a reasonable possibility of substantiating the claim.  Justus, 3 Vet. App. at 513.  Therefore, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for bilateral hearing loss.  The claim to reopen the issues of entitlement to service connection for bilateral hearing loss is granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of an ear infection is reopened, and to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Residuals of an Ear Infection

The Veteran contends that his current ear disorder arose during his military service, specifically after he went swimming in the water while stationed in Taiwan.  See Statement of Veteran, date stamped as having been received in March 2011.  
At the Veteran's August 1951 enlistment examination, the clinical evaluation of his ears and drums was shown to be normal, and the Veteran did not mark to have or to have had a history of ear, nose or throat trouble.  On the August 1955 examination conducted pursuant to the Veteran's release from active duty, the clinical evaluation of his ears and drums was shown to be normal, but he did mark to have a positive history for ear, nose or throat trouble in his medical history report.  However, an annual examination was conducted several years later in September 1957 while the Veteran was not in active service, and he denied a history of ear, nose or throat trouble in his medical history report.  The remainder of the Veteran's service treatment records are clear for any complaints of or treatment for any ear disorders.  

The Veteran's post-service records reflect that he was seen at the VA medical center (VAMC) in Fort Meade, South Dakota, for a variety of health reasons, to include his ear condition.  During an October 1995 treatment visit, the Veteran reported to experience frequent earaches and stated that he contracted a fungal infection in his ears during his military service.  After conducting an otoscopic evaluation of the Veteran, the treatment provider described the Veteran's ear canals as slightly red but otherwise fine, and assessed him with possible status post fungal infection of the ears.  

VA treatment records dated from September 2003 to March 2004 reflect the Veteran's complaints of ongoing ear problems.  During these outpatient visits, the Veteran discussed his in-service experiences and relayed a history of fungal infections in his ears since service.  

The Veteran was also afforded a VA audiological examination in July 2004, at which time he provided his military history and stated that he began experiencing soreness and discomfort in his ears after swimming in the water while stationed in Taiwan.  According to the Veteran, he has continued experiencing ear infections and lingering fungal trouble in his ears since his period of active duty.  The examiner took note of the Veteran's detailed account of fungal trouble and determined that the Veteran's tinnitus was related to his ear fungus in service.  In the September 2004 rating decision, the RO conceded that the Veteran experienced a fungal infection in his ears in service and granted service connection for his tinnitus.  While the Board agrees with this determination, the question remains 1) whether the Veteran is currently suffering from an ear infection or residuals of an ear infection; and if so 2) whether the ear infection or residuals stemming therefrom is(are) related to the ear fungal infection he contracted in service.  

In the February 2011 statement, the Veteran's son, L.J. relayed his father's military history and stated that for as long he can remember, his father has placed cotton in his ears when outdoors as a preventative measure against developing ear infections.  L.J. further stated that his father has continued to experience residual pain and discomfort in his ears since his separation from service.  

The Veteran has not been afforded a VA examination in connection with his claim for residuals of an ear infection. While he discussed the full extent of his ear condition during the July 2004 VA examination, the examiner focused on the Veteran's auditory problems and did not provide a diagnosis or etiological opinion as to Veteran's lingering earache residuals.  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  

In this case, given the Veteran's service treatment records which document his complaints of ear, nose or throat trouble upon separation, his conceded ear fungal infection in service, the evidence of record reflecting treatment for on-going ear infections, and the Veteran's lay assertions regarding on-going residual symptoms of pain and discomfort in his ears since service, the Board concludes that a VA examination is necessary to determine 1) whether the Veteran currently suffers from an ear infection or residuals stemming from an ear infection; and if so 2) whether the ear infection or residuals of ear infection arose during his military service or is(are) otherwise etiologically related to service.  
Bilateral Hearing Loss

The Veteran maintains that he has bilateral hearing loss as a result of his exposure to extreme noise levels while serving in the military.  

Turning to the Veteran's service treatment records, the August 1951 report of medical examination conducted pursuant to his enlistment shows the clinical evaluation of his ears and drums to be normal, and the Veteran did not mark to have or to have had any ear, nose, or throat trouble in his report of medical history.  In addition, the whispered voice and spoken voice tests conducted upon enlistment were shown to be 15/15 in both ears, and the Veteran had a hearing loss profile of 'H1' at the time of his August 1951 examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

On the August 1955 examination conducted pursuant to the Veteran's release from active duty, the clinical evaluation of his ears and drums was shown to be normal, but he did note a positive history for ear, nose, or throat trouble on his report of medical history.  However, the whispered voice tests reflected a score of 15/15 in both ears, which is normal.  Significantly, no hearing disability was acknowledged by the examiner at the Veteran's separation evaluation.  In addition, on the September 1957 medical examination report, the clinical evaluation of the Veteran's ears and drums was shown to be normal, the Veteran denied a positive history for ear, nose or throat trouble, and the whispered voice and spoken voice tests were shown to be 15/15 in both ears.  The remainder of the Veteran's service treatment records are devoid of any evidence indicating that he suffered from any hearing problems.  

During the July 2004 VA examination, the Veteran discussed his exposure to acoustic trauma while performing his military duties.  Specifically, he explained that he was exposed to extreme noise levels while serving as a combat veteran in the Korean War.  He further reported that his MOS was that of "torpedoman" and this position involved working with gunnery equipment.  The Veteran also submitted a statement describing his exposure to "gunnery noise and the firing of 5 [inch] guns" while serving in Korea.  According to the Veteran, he was never provided with any form of hearing protection during this time, and his hearing was not only damaged as a result of this exposure, but has continued to deteriorate since his separation from service.  See Statement of Veteran, date stamped as having been received in March 2011, and February 2011 Statement of L.J.  

The Veteran's post-service medical records show that he does have a current bilateral hearing loss by VA standards.  In this regard, the Veteran underwent a VA audiological examination in July 2004.  The examiner reviewed the Veteran's service treatment records and medical history, as well as his post-service treatment records, noting that the Veteran reported to first notice trouble with his hearing in the early 1960's.  The examiner also took note of the Veteran's exposure to extreme noise levels while serving as a combat veteran in the Korean War, and the Veteran's reported claim that he was not provided with any form of hearing protection during this time.  

On the authorized audiological evaluation, pure tone thresholds, in decibels were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
50
55
LEFT
15
15
40
55
55

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 94 percent in the left ear.  The Veteran was diagnosed with moderate sensorineural hearing loss in both ears.  

Based on her review of the medical records and examination of the Veteran, the audiologist diagnosed the Veteran with moderate sensorineural hearing loss in each ear, and determined that the Veteran's current hearing loss is less than likely related to military service.  The examiner went on to explain that the Veteran's post service treatment records were clear for any complaints of hearing loss until many years after service, and the Veteran himself indicated that he first began to notice signs of hearing loss five years after his military service.  According to the examiner, the fact that the Veteran has "near normal hearing in the low-to-mid frequencies and moderate in the high frequencies" shows that it has not progressed much if it truly began [fifty] years ago."  

The Board notes that, while the Veteran has not claimed as such, the possibility remains that his conceded ear fungal infection in service and the residuals arising therefrom may have contributed to his current hearing disability.  Indeed, the RO has held that the Veteran's hearing difficulty, specifically in relation to his tinnitus, is related to the Veteran's conceded in-service ear infection.  However, there is no medical opinion as to whether the Veteran's current bilateral hearing loss is causally or etiologically related to his conceded fungal infection in service and/or the residuals arising therefrom.

As this matter is being remanded for further development, the RO should attempt to obtain any ongoing medical records pertinent to the Veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Issue to the Veteran a VCAA notification letter pertaining to the underlying claims for service connection for residuals of an ear infection and for service connection for bilateral hearing loss, to include as secondary to a service-connected disability.  

2. Request relevant records pertaining to treatment the Veteran has received for his ear condition and his auditory problems from the VA Medical Center in Fort Meade, South Dakota, dating from June 2011 to the present.  All such available documents should be associated with the claims file.  

3. Then, accord the Veteran a VA audiological examination to determine whether he currently suffers from an ear infection or any residuals stemming therefrom.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post service medical records.  The examiner's review of the claims folder in conjunction with this evaluation should be annotated in the examination report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  If the Veteran is found to currently have an ear infection or any residuals arising from an ear infection, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability had its clinical onset in service or is(are) otherwise related to his military service, to include his conceded ear fungal infection in service.  

Also, for any hearing loss identified, the examiner should state when this condition first manifested.  In so doing, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any hearing loss currently present is related to the Veteran's military service, to include his conceded ear fungal infection in service.  

In addition, if the examiner finds that the Veteran's current ear infection or residuals of ear infection arose during service, or otherwise is causally or etiologically related to his military service, the examiner should also express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any hearing loss currently present was caused or aggravated by the Veteran's current ear infection or the residuals arising therefrom.  A complete rationale should be provided for all opinions expressed.  

If the examiner is unable to answer these questions without resorting to speculation, then he/she should provide an explanation as to how he/she arrived at that conclusion.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4. After completing the above, and any other development deemed necessary, adjudicate the issues of entitlement to service connection for residuals of ear infection and entitlement to service connection for bilateral hearing loss, to include as secondary to a service-connected disability.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


